Citation Nr: 0942831	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  08-11 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral foot 
condition.

4.  Entitlement to service connection for pneumonia (claimed 
as a respiratory condition).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to 
October 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the Veteran's December 
2006 claims for entitlement to service connection for 
bilateral hearing loss, tinnitus, pneumonia (claimed as a 
respiratory condition), and a bilateral foot condition.

The issues of entitlement to service connection for a 
bilateral foot condition and pneumonia (claimed as a 
respiratory condition) are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no evidence of a level of hearing impairment 
that is sufficient to be considered a disability in either 
ear.

2.  Tinnitus was not manifested during the Veteran's military 
service, and is not shown to be related to the Veteran's 
military service or to any incident therein.


CONCLUSIONS OF LAW

1.  The Veteran's claimed bilateral hearing loss was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2009).

2.  The Veteran's claimed tinnitus was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

A January 2007 letter, provided to the Veteran before the 
August 2007 rating decision, satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, since it informed the Veteran of what evidence was 
needed to establish his service connection claims, what VA 
would do and had done, and what evidence he should provide.  
The January 2007 letter also informed the Veteran that it was 
his responsibility to help VA obtain medical evidence or 
other non-government records necessary to support his claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided with such notice in January 2007.  Moreover, 
since the Veteran's claims are being denied, neither a 
disability rating nor an effective date will be assigned, so 
there can be no possibility of any prejudice to the Veteran 
under the holding in Dingess, supra.

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's VA treatment 
records and available service treatment records have been 
obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).  The Veteran was provided with a VA 
examination for his claimed hearing loss and tinnitus in 
April 2007.

The Board has considered that additional service records are 
unavailable.  Under 38 U.S.C.A. § 5103A(b) and 38 C.F.R. 
§ 3.159(c)(2), VA is required to make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency.  VA will end its efforts to obtain 
records from a Federal department or agency only if VA 
concludes that the records sought do not exist, or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist, or 
the custodian does not have them.

In a January 2007 statement, the Veteran informed VA that he 
had been attached to a National Guard unit from Tennessee at 
Camp Shelby, Mississippi, in 1965 and/or 1966.  Consequently, 
in June 2007, VA contacted the National Guard in both 
Tennessee and Mississippi to request the Veteran's records.  
The Tennessee National Guard informed VA that it was unable 
to locate the Veteran in its system, and gave VA the 
authorization forms necessary for it to look up the Veteran 
in its microfiche records.  According to an August 2007 
memorandum, the RO faxed the authorization forms, and the 
Tennessee National Guard responded that they do not have any 
records regarding the Veteran.  The Mississippi National 
Guard informed VA that a written request for the Veteran's 
records was required.  VA then sent a letter to the 
Mississippi State Adjutant General, which is of record, 
requesting the Veteran's National Guard records.  The 
Mississippi State Adjutant General's Office of the 
Mississippi National Guard sent a reply, which is also of 
record, indicating that they were unable to locate any files 
regarding the Veteran.  The Mississippi State Adjutant 
General's Office also recommended that VA attempt to procure 
the Veteran's records from the service's Personnel Center.  
However, VA had already requested the Veteran's records from 
the National Personnel Records Center (NPRC) in January 2007.  
Additionally, the Veteran informed VA in a June 2007 letter 
that he does not have any of his National Guard records in 
his possession.  Because the National Guard of both Tennessee 
and Mississippi have stated that they have no additional 
health records, the Board finds no basis for further pursuit 
of these records, as such efforts would be futile.  38 C.F.R. 
§ 3.159(c)(2), (3).

Where, as here, additional records may have been lost while 
in the government's possession, VA has a heightened duty to 
assist the Veteran by advising him of alternative forms of 
evidence that can be developed to substantiate the claim, and 
explaining how service records are maintained, why the search 
was a reasonably exhaustive search, and why further efforts 
to locate the records would not be justified.  Dixon v. 
Derwinski, 3 Vet. App. 261, 263-264 (1992).  In addition, VA 
has heightened duties to consider the benefit of the doubt 
rule, assist in developing the claim, and explain its 
decision.  Cromer v. Nicholson, 19 Vet. App. 215 (2005); 
Washington v. Nicholson, 19 Vet. App. 362, 370-71 (2005).  No 
presumption, either in favor of the claimant or against VA, 
arises when there are lost or missing service records.  See 
Cromer, supra (Court declined to apply "adverse 
presumption" against VA where records had been lost or 
destroyed while in Government control because bad faith or 
negligent destruction of the documents had not been shown).  
In this case, VA advised the Veteran of numerous examples of 
evidence that could be developed to substantiate his claims 
in its January 2007 letter.  Moreover, in the above 
paragraph, VA explained that it had contacted the Veteran's 
National Guard units, and did not stop contacting them until 
a reply was received; that the search was therefore a 
reasonably exhaustive search under 38 U.S.C.A. § 5103A(b) and 
38 C.F.R. § 3.159(c)(2); and that further efforts to locate 
the records would not be justified because the Veteran's 
National Guard units determined that no further health 
records for the Veteran are on file.  See Dixon, supra.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; incurrence or aggravation of a disease or injury 
in service, established by lay or medical evidence; and a 
nexus between the in-service injury or disease and the 
current disability, established by medical evidence.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).



Bilateral Hearing Loss

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as sensorineural hearing loss, become manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
Consonant-Vowel Nucleus-Consonant (CNC) Test are less than 94 
percent.  38 C.F.R. § 3.385.

The Veteran contends in a January 2007 statement that he was 
exposed to acoustical trauma on a daily basis while in 
service, including from constantly roaring tanks, 50 caliber 
machine gun fire, and Napalm bomb explosions.  In his April 
2008 substantive appeal, the Veteran asserted that "as a 
light infantryman I was exposed to acoustic trauma on a 
routine basis."

The Veteran's service treatment records show that he was 
given two hearing tests in service-an induction examination 
in October 1963, and a separation examination in September 
1965.  No speech recognition scores were associated with the 
tests.  In his October 1963 hearing test, the Veteran had 
right ear puretone decibel thresholds of 5, 10, 5, 5, and 5, 
and left ear puretone decibel thresholds of 5, 5, 5, 5, and 
5, for the frequencies of 500 Hertz, 1000 Hertz, 2000 Hertz, 
3000 Hertz, and 4000 Hertz.  In his September 1965 hearing 
test, the Veteran had right ear puretone decibel thresholds 
of 5, 0, 0, untested, and 5, and left ear puretone decibel 
thresholds of 5, 5, 5, untested, and 5, for the frequencies 
of 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 
Hertz.  These tests show that the Veteran did not have a 
hearing disability, as defined by 38 C.F.R. § 3.385, at any 
time during which he was tested while in active service.  
Additionally, in both October 1963 and September 1965, the 
Veteran's ears and eardrums were found to be normal on 
clinical evaluation.  Although the Veteran checked a box on 
his September 1965 separation examination indicating that he 
had, or had had, "ear, nose or throat trouble," the testing 
and examination results listed above suggest said trouble did 
not constitute an ear, eardrum, or hearing disability.  
Indeed, the clinician at separation noted only that the 
Veteran had had wax in his ears in 1958.

In April 2007, the Veteran was provided with a VA examination 
for his hearing loss.  The VA examiner reviewed the claims 
file, and noted the Veteran's normal auditory examinations in 
October 1963 and September 1965.  The examiner noted that the 
Veteran did not exhibit any difficulties hearing her during 
the course of  the examination, or during the course of their 
conversations.  The Veteran reported having been exposed to 
noise from tanks and trucks while in service.  On 
examination, the Veteran had right ear puretone decibel 
thresholds of 20, 25, 25, 20, and 30, and left ear puretone 
decibel thresholds of 20, 25, 25, 30, and 35, for the 
frequencies of 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, 
and 4000 Hertz.  The Veteran had Maryland CNC speech 
recognition scores of 96 percent in his right ear, and 98 
percent in his left ear.  The VA examiner diagnosed the 
Veteran with hearing loss not disabling per 38 C.F.R. 
§ 3.385.  She opined that the Veteran's current hearing loss 
is not due to or a result of noise exposure while in service, 
as evidenced by the Veteran's entrance and separation 
examination results, which showed normal hearing.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner is so qualified, her 
medical opinion constitutes competent medical evidence.

Moreover, as the April 2007 VA examiner stated, the Veteran's 
impaired hearing does not qualify as a disability, because he 
does not have an auditory threshold of 40 decibels or greater 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
in either ear; he does not have auditory thresholds of 26 
decibels or greater for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz in either ear; and he 
does not have speech recognition scores that are less than 94 
percent, using the Maryland CNC Test, in either ear.  38 
C.F.R. § 3.385.

The Veteran is competent to observe that his hearing acuity 
decreased during his time in service.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994) ("Competent lay evidence" is 
evidence provided by a person who has personal knowledge 
derived from his own senses); 38 C.F.R. § 3.159(a)(2) 
("Competent lay evidence" is any evidence not requiring 
that the proponent have specialized education, training or 
experience, but is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person.)

However, the Board finds that the April 2007 VA examiner's 
opinion regarding the absence of qualifying hearing loss in 
either ear is entitled to greater probative weight than the 
Veteran's opinion, because it is based on the VA examiner's 
greater medical knowledge, experience, and empirical testing.  
Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 
(Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).

There are no medical records, during service or post-service, 
showing hearing loss in either ear to a degree of 10 percent 
or more within one year of separation from active service.  
Thus, the Veteran's claimed bilateral hearing loss is not 
presumed to have been incurred in service under the 
provisions of 38 C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence is against the award of 
service connection for the Veteran's bilateral hearing loss; 
it follows that the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  
As such, the Veteran's claim is denied.

Tinnitus

The Veteran contends in a January 2007 statement that he was 
exposed to acoustical trauma on a daily basis while in 
service, including from constantly roaring tanks, 50 caliber 
machine gun fire, and Napalm bomb explosions.  He further 
states that the "ringing in my ear is constant and at times 
becomes so loud it wakes me from my sleep."  In his August 
2007 notice of disagreement, the Veteran stated that he has 
had tinnitus "for many years."  In his April 2008 
substantive appeal, the Veteran stated that "as a light 
infantryman I was exposed to acoustic trauma on a routine 
basis-I have had the ringing in my ears since then."

As noted above, the Veteran's service treatment records show 
no evidence of any qualifying hearing disability.  38 C.F.R. 
§ 3.385.  Additionally, in both October 1963 and September 
1965, the Veteran's ears and eardrums were found to be normal 
on clinical evaluation.  Although the Veteran checked a box 
on his September 1965 separation examination indicating that 
he had, or had had, "ear, nose or throat trouble," the 
testing and examination results listed above suggest said 
trouble did not constitute an ear, eardrum, or hearing 
disability.  Indeed, the clinician at separation noted only 
that the Veteran had had wax in his ears in 1958.

In April 2007, the Veteran was provided with a VA examination 
for his tinnitus.  The VA examiner reviewed the claims file, 
and noted the Veteran's normal auditory examinations in 
October 1963 and September 1965.  The examiner noted that the 
Veteran did not exhibit any difficulties hearing her during 
the course of  the examination, or during the course of their 
conversations.  The Veteran reported having been exposed to 
noise from tanks and trucks while in service.  The Veteran 
also denied having true tinnitus, according to the VA 
examiner, in that when questioned about the frequency of his 
tinnitus, the Veteran reported that it was indeterminate, and 
occurred only when he was exposed to loud noises.  (The Board 
notes that, in his August 2007 notice of disagreement, the 
Veteran specifically disavowed having made such comments.)  
The VA examiner found that the Veteran does not have a 
history of tinnitus.  The VA examiner opined that the 
Veteran's tinnitus is not due to or a result of noise 
exposure while in service, as evidenced by the Veteran's 
entrance and separation examination results, which showed 
normal hearing.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner is so qualified, her 
medical opinion constitutes competent medical evidence.

Because ringing in the ears is capable of lay observation, 
the Veteran is competent to report tinnitus both during and 
after his time in service.  Charles v. Principi, 16 Vet. App 
370, 374-75 (2002); see also Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a)(2) 
("Competent lay evidence" is any evidence not requiring 
that the proponent have specialized education, training or 
experience, but is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person.)

However, the Board finds that the April 2007 VA examiner's 
opinion that the Veteran's tinnitus is not due to or the 
result of any noise exposure in service is entitled to 
greater probative weight than the Veteran's opinion, because 
it is based on the VA examiner's greater medical knowledge, 
experience, and empirical testing.  Winsett v. West, 11 Vet. 
App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).

The preponderance of the evidence is against the award of 
service connection for the Veteran's tinnitus; it follows 
that the benefit of the doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the 
Veteran's claim is denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.





REMAND

Additional development is needed prior to further 
consideration of the Veteran's claims for service connection 
for a bilateral foot condition, and for pneumonia (claimed as 
a respiratory condition).  VA's duty to assist includes a 
duty to provide a medical examination or obtain a medical 
opinion where it is deemed necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(c)(4) (2008); Duenas v. Principi, 18 Vet. 
App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

With respect to his bilateral foot condition, the Veteran 
contends in his January 2007 statement that during his 
National Guard service in 1965 and/or 1966, he "reported to 
sick call everyday with my feet swelling.  I was told at the 
medical clinic it was from boot rot."  (The Board notes that 
"boot rot" refers to a type of foot fungus.)  He further 
stated that, for a month of his National Guard service, he 
was given light duty or bed rest as a result of this 
condition.  The Veteran also reported that, following 
service, he was diagnosed with ingrown calluses which "need 
to have pressure relieved by surgical means."  In his August 
2007 notice of disagreement, the Veteran stated that he had 
injured his foot while serving in the National Guard.

Following service, VA clinicians have diagnosed the Veteran 
with acute paronychia hallux (toenail infection) in December 
2005, and with onychocryptosis (ingrown toenail) and 
onychomycosis (toenail fungus) in June 2006.  Additionally, 
the Veteran reported experiencing foot pain to a VA clinician 
in March 2006.

As noted above, the Veteran's National Guard records are 
unavailable.  Where, as here, records may have been lost 
while in the government's possession, VA has a heightened 
duty to consider the benefit of the doubt rule, and to assist 
in developing the Veteran's claim.  See Dixon, Cromer, and 
Washington, supra.

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but: (A) Contains competent lay 
or medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
Establishes that the Veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in § 3.309, 
§ 3.313, § 3.316, and § 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  In this case, the Veteran's post-
service treatment records include competent medical evidence 
from VA clinicians of acute paronychia hallux, 
onychocryptosis, and-perhaps most relevant to his "boot 
rot"-onychomycosis.  Additionally, the Veteran's lay 
testimony establishes that he suffered an event, injury, or 
disease to his feet in service.  Finally, the Veteran has 
provided lay statements indicating that his claimed bilateral 
foot condition may be associated with his diagnosis of "boot 
rot" during his service in the National Guard.  
Consequently, according the benefit of the doubt to the 
Veteran, a medical examination and opinion should be obtained 
in this case.

With respect to the Veteran's pneumonia (claimed as a 
respiratory condition), Veteran contends in a January 2007 
statement that he was diagnosed with double pneumonia 
(pneumonia in both lungs) in service in 1963 and/or 1964.  He 
further states that "over the years I have been diagnosed 
several times with upper respiratory conditions as noted many 
times in my [VA] treatment records."

The Veteran's service treatment records show that his lungs 
and chest were found to be normal on clinical evaluation in 
his October 1963 induction examination.  In May 1965, a 
clinician noted that he had developed pneumonia in the left 
lower lobe of the lung (LLL) in April 1965, which was 
confirmed by x-rays.  The Veteran also developed a fever of 
104 degrees Fahrenheit, and was hospitalized for those 
conditions for 13 days.  In May 1965, the Veteran was found 
to still have a cough, although chest x-rays were negative.  
The Veteran was restricted from all strenuous physical 
activity for one month.  X-rays were noted to have showed 
nearly complete resolution of LLL infiltration in March 1965; 
LLL infiltration, but the ruling out of pneumonia, in April 
1965; some clearing of the LLL infiltration later in April 
1965; further clearing of the LLL infiltration still later in 
April 1965; complete clearing of the LLL infiltrate in May 
1965; and resolving pneumonia later in May 1965.  The 
Veteran's lungs and chest were normal on clinical evaluation 
at his September 1965 separation examination.

Following service, in August 2004, a VA radiologist found 
that x-rays of the Veteran's chest, including his lungs, were 
unremarkable, and showed no acute findings.  The reason for 
the chest x-ray was not apparent from the record.  However, 
in September 2005, a VA physician diagnosed the Veteran with 
an upper respiratory infection (URI), and prescribed 
antibiotics (ABX).

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or 
medical opinion is warranted in this case, because the 
Veteran's post-service treatment records include competent 
medical evidence from a VA physician of an upper respiratory 
infection.  Additionally, the Veteran's service treatment 
records establish that he suffered from pneumonia in service.  
Finally, the Veteran has provided lay statements indicating 
that he has been diagnosed several times with upper 
respiratory conditions over the years, and that his upper 
respiratory infection may be associated with his diagnosis of 
pneumonia in service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination of his feet, by an appropriate 
specialist, to determine the nature, 
extent, and etiology of his bilateral foot 
condition.  The claims file should be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination, and the report should so 
indicate.  All indicated tests and studies 
should be undertaken.  The examiner should 
express an opinion as to whether it is at 
least as likely as not (meaning 50 percent 
or more probable) that the Veteran's foot 
condition(s), if any, was caused or 
aggravated by his time in service.  
Rationale for opinions expressed should be 
given in detail.  If it is not possible to 
provide an opinion, the examiner should 
provide a rationale for why he cannot 
express an opinion in either the 
affirmative or the negative.

2.  Schedule the Veteran for a pulmonary 
examination, by an appropriate specialist, 
to determine the nature, extent, and 
etiology of his respiratory condition(s), 
if any.  The claims file should be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination, and the report should so 
indicate.  All indicated tests and studies 
should be undertaken.  The examiner should 
express an opinion as to whether it is at 
least as likely as not (meaning 50 percent 
or more probable) that the Veteran's 
respiratory condition(s), if any, was 
caused or aggravated by his time in 
service.  Rationale for opinions expressed 
should be given in detail.  If it is not 
possible to provide an opinion, the 
examiner should provide a rationale for 
why he cannot express an opinion in either 
the affirmative or the negative.

3.  Following completion of the above 
development, the AOJ should readjudicate 
the issues of entitlement to service 
connection for a bilateral foot condition, 
and for pneumonia (claimed as a 
respiratory condition).  If any 
determination remains unfavorable to the 
Veteran, he and his representative should 
be provided with a supplemental statement 
of the case, and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examination without good cause 
may have adverse consequences on his claim.  38 C.F.R. § 
3.655 (2009).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


